uTODD,
concurring.
I agree with the Majority Opinion — insofar as it holds that the crimes of homicide by vehicle and homicide by vehicle while driving under the influence do not merge for the purpose of imposing criminal sentences, see Commonwealth v. Collins, 564 Pa. 144, 764 A.2d 1056, 1057-59 (2001)— thus, I agree with its holding that the Commonwealth Court erred in concluding these offenses merge for purposes of imposing related drivers’ license suspensions. However, given that the majority’s holding in this regard requires reversal of the Commonwealth Court’s order and fully disposes of the instant matter, its subsequent discussion of the proper interpretation of 75 Pa.C.S.A. § 1532 and, more broadly, the application of merger principles to drivers’ license suspensions and other civil sanctions is non-precedential ob-iter dictum. See generally Rendell v. State Ethics Com’n, 603 Pa. 292, 983 A.2d 708, 714 (2009) (noting statements not necessary to a court’s decision constitute non*1021binding obiter dictum)-, Howard ex rel. Estate of Ravert v. A.W. Chesterton Co., 78 A.3d 605, 610-11 (Pa.2013) (Todd, J., concurring) (cautioning against the broad enunciation of legal principles unnecessary to the case at bar); Cass R. Sunstein, The Supreme Court, 1995 Term — Foreword: Leaving Things Undecided, 110 Harv. L.Rev. 4 (1996) (extolling the virtues of “decisional minimalism”). Accordingly, I concur only in the result.
Justice BAER joins this opinion.